DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed May 23, 2022.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 
Status of Claims
2.	Claims 1-5, 8-11 and 14-17 are pending and currently under consideration for patentability.  
Claims 18-20 are canceled as of the May 23, 2022 claim amendment.
Claims 12-13 remain withdrawn from consideration.

Response to Amendment
3.	Applicant is reminded that: 
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended." See MPEP 1.121(c)(2).
While applicant has provided a marked-up copy of the claims in pages 7 to 11 of applicant’s remarks filed May 23, 2022, these marked-up changes are not reflected in the amended claim document.  Further, the marked-up copy of the amended claims within the Remarks document omits a number of strike-through deletions of limitations, leaving examiner unsure of what additions and/or deletions were made. For example, claim 14 has been amended to change its dependency to claim 11; however, there is no strike-through or underlining present in the marked-up amended claims document. For the purpose of examination, examiner will refer to the marked-up copy of the amended claims in pages 7 to 11 of applicant’s remarks filed May 23, 2022 when considering patentability.
Additionally, at line 3 of page 12 of the Remarks, applicant notes that claims 17-20 are cancelled by this amendment; however, claim 17 does not have the (Canceled) claim status-indicator, like claims 18-20.  Accordingly, examiner will assume that there was a typo, and claim 17 will be considered for patentability.
Finally, it should also be noted that while applicant amended claims, there is no mention of where to find support for such amendments within the application, as originally filed.  Applicant never discloses the valve assembly as modular, however examiner has concluded that the limitation is supported.  As previously noted, applicant also fails to disclose that each part of the valve assembly matches with and is able to be used with industry standard devices (amended claim 1); and examiner has concluded that the application, as originally filed, fails to support such a limitation and has been deemed new matter.

Response to Arguments
4.	Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Applicant argues that Wells et al. (US PGPUB 2013/0245496) fails to explicitly disclose that the drainage catheter system is truly free from issues and is modular, as claimed, and that the applicant has made a system which fits with all major manufacturers’ elements and thus provides a universal Fogarty Foley type of catheter that works to optimize preclusion of acute events. However, applicant provides no additional supporting evidence to back their proposed argument.  Examiner has pointed out in recent Office action as to what Wells does and does not disclose, as well as what limitations are obvious in view of Wells’ teachings. Applicant has not argued examiner’s assertion of obviousness presented in the most recent rejection, and applicant even admits at the 7th and 8th to last lines of page 12, that “[the claimed system] may have been obvious to try, as well argued by the Examiner.”  
Applicant's argument that “pre-clinical testing of the instant system shows that it works better,” fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Accordingly, examiner maintains the use of Wells as a primary reference in the present 35 USC 103 rejection. 
Finally, applicant has not addressed or argued the previously applied claim objection to claim 1; therefore, examiner maintains the previously applied objection to claim 1.  While applicant canceled claim 20, applicant does not address or argue the 35 USC 112(a) new matter rejection or 35 USC 112(b) rejection to claim 1, and its dependents, made in the most recent Office action; therefore, examiner maintains the previously applied rejections to claim 1, and its dependents, respectively. 

Claim Objections
5.	Claims 1-5, 8-11 and 14 is objected to because of the following informalities: 
Claim 1, in line 18 recites “a second or closed position;” however, antecedent basis for this claimed structure is already provided in lines 10-11.  Accordingly, lines 10-11 should recite “[[a second preset, or closed position” and line 18 should recite “[[ the second preset, or closed position.”
Claims 1-5, 8-11 and 14 have been amended to require the valve assembly “to optimize preclusion of cauti events.” However, the term “cauti” in each of the claims raises objections, since applicant’s specification and the prior art of record reveal that the term “cauti” is actually an acronym - where CAUTI stands for catheter-associated urinary tract infection.  Accordingly, to overcome these objections, the first instance of the term “cauti” in the final line of claim 1 should be amended to ---… to optimize preclusion of catheter-associated urinary tract infection (CAUTI) CAUTI 
In the second to last line of claim 1, “3cmH2O” should be amended to include a space between the numerical value and the unit of measure; namely ---3 cmH2O---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As noted in the most recent Office action, claim 1 requires “each part [of the claimed valve assembly] matching with and able to be used with industry standard devices;” however, this limitation is not supported or described in the specification, as originally filed.   
Amended preamble of claim 1 requires the functional limitation of “for ease of use in preventing retrograde flow of fluid in a drainage catheter.” While applicant provides clear support for the functional limitation of preventing retrograde flow, the “for ease of use” functional limitation is not supported or described in the specification, as originally filed.   
	Claims 2-5 and 8-10 are rejected for depending from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second preset, or closed position" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the new limitation “sized to substantially span valve inlet and valve outlet” in lines 8-9; however, it is unclear as to whether the “valve inlet” is referring to the previously introduced “open inlet” and whether the “valve outlet” is referring to the previously introduced “adjustable outlet” - or if these a different inlet/outlet structures.  For the purpose of examination, the “valve inlet” will be interpreted as being the same structure as the “open inlet” - and the “valve outlet” will be interpreted as being the same structure as the “adjustable outlet.”
The term “a threshold of at least about 3cmH2O” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is unclear as to what the claimed threshold is, but a clarifying amendment to recite ---a fluid pressure threshold of about 3cmH2O--- would resolve this issue. As a final matter, this limitation presents an indefinite range, where the lower bound of about 3cmH2O is relative, and the upper bound is infinity.
Claims 2-5 and 8-10 are rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-5, 8-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US PGPUB 2013/0245496).

9.	With regard to claims 1-3 and 11, Wells discloses a drainage catheter system (catheter anti-reflux system, 100; Fig. 7) for draining fluid from a patient (abstract), the system (100) comprising in combination: a standard catheter (urinary catheter, 102) comprising an elongate tubular body (catheter tubing, 104) having a proximal end and a distal end, the proximal end having a drainage opening (to be placed within patient) and the distal end having at least a drainage port (inlet end portion, 36) in fluid communication with the drainage opening via a drainage lumen (lumen of 102) extending along a length of the body from the drainage opening side (at patient) to the drainage port (36; Fig. 7); a collection device (urine collection container, 108) coupled to the catheter (102) and configured to collect fluid (via urine collection tubing, 106) received from the catheter (102; [0023-0024]); and a disposable valve assembly (anti-backflow device, 20), capable of being used with industry standard devices ([0014]; [0016]), disposed between the catheter (102) and the collection device (108) and providing a connection tiers between (via hose barb connections, 38 and 39), the valve assembly (20) comprising: a housing (elongated hollow tubular member, 30) having an inlet end (inlet chamber, 32) connected to the drainage port (36) of the catheter (102) and an outlet end (outlet chamber, 34) connected to a portion (106) of the collection device (108, via 39; [0015-0016]); a valve (valve element, 60) positioned within the housing (30) and having an open inlet (inlet side, 66), an adjustable outlet (exit side, 68 having slit, 64), and a fluid pathway (desired flow direction, 74) extending there between sized to substantially span valve inlet (66) and valve outlet (68, 64), preventing retrograde flow (Figs. 1B, 3; [0017-0018]); wherein the open inlet (66) of the valve (60) is engaged with the housing inlet end (32) and configured to receive fluid from the catheter (102) and the adjustable outlet (68) of the valve (60) is configured to move between a second preset normally closed position (closed position) and a first open position (open position) in response to receipt of fluid from the catheter (Fig. 3; [0018-0019]); wherein when the adjustable outlet (68) is in an open position, fluid is permitted to flow through the valve assembly in an antegrade direction from the inlet end (32) towards the outlet end (34) of the housing (30), thereby permitting flow of fluid from the catheter (102) to the collection device (108; Fig. 7), and, when the adjustable outlet (68) is in the closed position (Fig. 3), fluid is prevented from flowing through the valve assembly (20) in a retrograde direction from the outlet end (34) towards the inlet end (32) of the housing (30), thereby preventing backflow of fluid from the collection device (108) into the catheter (102; [0023-0025]).
While Wells discloses that the adjustable outlet (68) of the valve (60) is only configured to move from the closed position to the open position in response to receipt of fluid flow from the drainage catheter (102) having a fluid pressure equal to or less than a predefined threshold (.03 psi or 2.11 cmH2O; [0018]; [0024]) to optimize preclusion of CAUTI events ([0002-0003]; [0020]; [0025]), Wells fails to explicitly disclose that the predefined threshold is 3 cmH2O or greater (“other than” as claimed in claim 3) gating the movement from closed to open position to furhter optimize preclusion of CAUTI events.
	Nevertheless, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the predefined cracking threshold of the valve disclosed by Wells to be 3 cmH2O or greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, Wells already discloses the valve (60) as having a low cracking pressure, and specifically notes a cracking pressure of about 2.11 cmH2O - accordingly, one having ordinary skill in the art would be motivated to determine an optimum cracking pressure of the valve, as such cracking pressure is a known result effective variable - and it would be routine to tailor the valve to provide a low predefined cracking threshold, similar to that which is already disclosed by Wells, in order to prevent migration of urine back into the urinary tract as suggested by Wells in paragraph [0013].
	With further regard to claim 1, while Wells discloses the valve assembly (20) being formed of multiple components, including an elongated tubular member (30), inlet chamber (33), outlet chamber (34), connections (38, 39) and the internal valve (60; Figs. 1B, 2, 3, 7) for ease of use ([0014]) in preventing retrograde flow of fluid ([0017-0018]), Wells fails to explicitly disclose that the valve assembly is modular.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve assembly disclosed by Wells to be modular, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In the instant case, one having ordinary skill in the art would be motivated to have the valve assembly be modular so that the valve and associated housing elements can be easily separated and cleaned to be re-used in subsequent procedures. 

10.	With regard to claim 4, Wells, as modified in claim 2 above, discloses that the adjustable outlet (68) of the valve (60) is configured to move from the open position to the closed position in response to a lack of fluid flow from the drainage catheter (102) having a fluid pressure equal to or greater than said predefined threshold, or the threshold as otherwise set (.03 psi or 2.11 cmH2O; [0018]; [0024]) to optimize preclusion of CAUTI events ([0002-0003]; [0020]; [0025]).

11.	With regard to claim 14, Wells discloses that the adjustable outlet (68) of the valve (60) is configured to move from the open position to the closed position in response to a lack of fluid flow from the drainage catheter (102) having a fluid pressure equal to or greater than a predefined threshold (.03 psi or 2.11 cmH2O; [0018]; [0024]) to optimize preclusion of CAUTI events ([0002-0003]; [0020]; [0025]).

12.	With regard to claims 5 and 15, Wells discloses that the adjustable outlet (68) of the valve (60) is configured to move from the open position to the closed position in response to receipt of fluid from the outlet end (34) of the housing (30; [0018-0019]) to optimize preclusion of CAUTI events ([0002-0003]; [0020]; [0025]).

13.	With regard to claims 8 and 16, While Wells discloses that the valve (60) comprises first and second elongated members (either side of slit, 64; Fig. 3) joined along respective longitudinal edges thereof. (Fig. 3; [0018]; Fig. 3) to optimize preclusion of CAUTI events ([0002-0003]; [0020]; [0025]), Wells is silent in regard to the first and second elongated members being sized to substantially span the valve inlet and valve outlet to further optimize preclusion of CAUTI events.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve slit disclosed by Wells to extend all the way through the truncated cone (62; Fig. 3) to provide elongated members substantially spanning the valve inlet and outlet, since duckbill valves are well-known in the art, and Wells suggests the use of different elastomeric materials in paragraph [0018] which may be more rigid, requiring additional length to the elongated members in order to provide the desired predetermined cracking threshold.

14.	With regard to claims 9 and 17, Wells discloses that the valve (60) is constructed of an elastomeric material ([0018]) and has a predefined cracking threshold (.03 psi or 2.11 cmH2O; [0018]; [0024]) to optimize preclusion of CAUTI events ([0002-0003]; [0020]; [0025]).

15.	With regard to claim 10, Wells discloses that the housing (30) of the valve assembly (20) is constructed of a transparent or translucent material configured to provide a view into an interior cavity of the housing (30; [0015]) to optimize preclusion of CAUTI events ([0002-0003]; [0020]; [0025]).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781